 1   Beth Wilkinson (pro hac vice)                           Raoul D. Kennedy (SBN 40892)
     Alexandra M. Walsh (pro hac vice)                       SKADDEN ARPS SLATE MEAGHER &
 2   Brian L. Stekloff (pro hac vice)                        FLOM LLP
     Rakesh Kilaru (pro hac vice)                            525 University Avenue, Suite 1100
 3   WILKINSON WALSH & ESKOVITZ LLP                          Palo Alto, CA 94301
     1900 M Street NW, Suite 800                             Telephone: (650) 470-4500
 4   Washington, DC 20036                                    Facsimile: (650) 470-4570
     Telephone: (202) 847-4010                               raoul.kennedy@skadden.com
 5   bwilkinson@wilkinsonwalsh.com
     awalsh@wilkinsonwalsh.com                               Robert J. Wierenga (SBN 183687)
     bstekloff@wilkinsonwalsh.com                            Jacob K. Danziger (pro hac vice)
 6
     rkilaru@wilkinsonwalsh.com                              SCHIFF HARDIN LLP
 7                                                           350 S. Main Street, Suite 210
     Sean Eskovitz                                           Ann Arbor, MI 48104
     Wilkinson Walsh Eskovitz LLP                            Telephone: (734) 222-1500
 8   11726 San Vicente Boulevard, Suite 600                  Facsimile: (734) 222-1501
     Los Angeles, CA 90049                                   gcurtner@schiffhardin.com
 9   Telephone: (424) 316-4000                               rwierenga@schiffhardin.com
     Facsimile: (202) 847-4005                               jdanziger@schiffhardin.com
10   seskovitz@wilkinsonwalsh.com

11                                                           Gregory L. Curtner (pro hac vice)
     Jeffrey Mishkin (pro hac vice)
                                                             RILEY SAFER HOLMES & CANCILA LLP
     Karen Hoffman Lent (pro hac vice)
12   Anthony J. Dreyer (pro hac vice)                        121 W. Washington Street, Suite 402
     SKADDEN ARPS SLATE MEAGHER &                            Ann Arbor, Michigan 48104
13   FLOM LLP                                                Telephone: (312) 471-8756
     Four Times Square                                       Facsimile: (312) 471-8701
14   New York, NY 10036                                      gcurtner@rshc-law.com
     Telephone: (212) 735-3000
15   Facsimile: (212) 735-2000                               Counsel for NCAA
     jeffrey.mishkin@skadden.com
16   karen.lent@skadden.com
     anthony.dreyer@skadden.com
17
                                   UNITED STATES DISTRICT COURT
18                               NORTHERN DISTRICT OF CALIFORNIA
                                        OAKLAND DIVISION
19
     IN RE: NATIONAL COLLEGIATE                         Case No. 4:14-md-02541-CW
20   ATHLETIC ASSOCIATION
     ATHLETIC GRANT-IN-AID CAP
21   ANTITRUST LITIGATION                               [PROPOSED] ORDER GRANTING
                                                        DEFENDANT NCAA’S ADMINISTRATIVE
22                                                      MOTION FOR GREGORY L. CURTNER TO
                                                        ATTEND DECEMBER 18, 2018 CLOSING
23                                                      ARGUMENTS BY TELEPHONE
     THIS DOCUMENT RELATES TO:
24
                                                        Date: December 18, 2018
25   ALL ACTIONS EXCEPT
                                                        Time: 9:30 a.m.
     Jenkins v. Nat’l Collegiate Athletic Ass’n,        Judge: Hon. Claudia Wilken
26                                                      Dept: Courtroom 2, 4th Floor
     Case No. 4:14-cv-02758-CW
27

28
                 [PROPOSED] ORDER GRANTING DEFENDANT NCAA’S ADMINISTRATIVE MOTION FOR GREGORY L. CURTNER
                                TO ATTEND DECEMBER 18, 2018 CLOSING ARGUMENTS BY TELEPHONE
                                                 CASE NO.4:14-MD-02541-CW
 1          The Court, having reviewed Defendant National Collegiate Athletic Association’s

 2   Administrative Motion for Gregory L. Curtner to attend the December 18, 2018 Closing Arguments

 3   hearing by telephone, hereby GRANTS the motion.

 4          IT IS HEREBY ORDERED that the Motion is GRANTED.
 5

 6   DATED: ______________________
             12/17/2018
                                                      _______________________________________
 7                                                    THE HON. CLAUDIA WILKEN
                                                      UNITED STATES DISTRICT COURT
 8                                                    NORTHERN DISTRICT OF CALIFORNIA
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
                [PROPOSED] ORDER GRANTING DEFENDANT NCAA’S ADMINISTRATIVE MOTION FOR GREGORY L. CURTNER
                               TO ATTEND DECEMBER 18, 2018 CLOSING ARGUMENTS BY TELEPHONE
                                                CASE NO.4:14-MD-02541-CW
